Title: To Benjamin Franklin from Félix Vicq d’Azyr, 19 February 1779
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur
Paris ce 19 fevr. 1779
J’ai L’honneur de vous envoier plusieurs billets dont vous pourrez disposer pour la séance publique de la Societé Roiale de medecine. Elle aura lieu mardi prochain a quatre heures et demie, non pas au College Roial, comme il y en a eu déjà, mais au Louvre Pavillon du jardin de l’infante place du Louvre. La compagnie sera infiniment flattée si elle a l’honneur de Vous recevoir à cette assemblée: nous esperons que vous nous accorderez cette faveur comme vous avez déjà bien voulu le faire precédemment.
J’ai l’honneur d’etre avec respect Monsieur Votre très humble et très obeissant serviteur
Vicq D’AZYR Secrétaire perpétuel
M Le Docteur franklin
 
Notation: Vicq Dazir Paris 19 fr. 1779.
